Citation Nr: 1004050	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-26 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses en route to Palo Alto Veterans Affairs Medical 
Center on March 13, 2008.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center (MC) in Palo Alto, California.


FINDINGS OF FACT

1.  At the time of the medical services in question were 
rendered, there were no disabilities for which service 
connection was in effect.

2.  The probative and persuasive evidence reflects that the 
Veteran was transported from a private facility to Palo Alto 
VAMC by air ambulance transport due to a medical emergency; 
the Veteran is financially liable to the appellant for such 
service, and has no alternate insurance or other means with 
which to meet that financial liability.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of additional private health care services on March 13, 2008, 
are met.  38 U.S.C.A. §§ 1725, 1728, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 17.120, 17.123, 17.1002, 17.1003 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows.  On March 13, 2008, at approximately 
05:00, the Veteran began to experience pain in his right 
lower extremity.  By 14:00, the pain was "intense and 
unbearable" such that the Veteran reported to the emergency 
department at a private facility near his home for treatment.  
Both a private treatment record, and an internal VAMC 
printout noting the Veteran's previous VA outpatient visits, 
reflected that the Veteran had a history of femoral popliteal 
stent placement in the right lower extremity.  The private 
treatment record also noted that the Veteran had been 
recently advised to stop taking Plavix, a medication used to 
prevent blood clots, in advance of his upcoming surgery for 
liver cancer.  The March 13, 2008, "Medical Necessity 
Emergency Certification" form reflects that the private 
facility in question lacked the vascular surgery capabilities 
required to treat the Veteran's condition, such that 
transport to a different facility was necessary.  He was 
transported by air ambulance to Palo Alto VAMC for treatment; 
the same "Medical Necessity Emergency Certification" form 
noted that air transfer took 29 minutes, whereas ground 
transport would have taken approximately 2 hours.  
Ultimately, an internal VAMC printout reflects that the 
Veteran was admitted to Palo Alto VAMC on that date for 
treatment of a "blocked artery."

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with the appellant for the Veteran's 
medical treatment.  Moreover, a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the Veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
Veteran who paid for the services.  38 C.F.R. § 17.123 
(2009).  In this case, the claims for payment or 
reimbursement are brought by the appellant, who provided the 
Veteran's air ambulance transport to Palo Alto VAMC. 

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  However, the record reflects that service connection 
was not in effect for any disabilities at the time of the 
incident in question.  Accordingly, criteria (a) is not 
satisfied, and there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  See also 38 C.F.R. 
§ 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment and the 
Veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the Veteran's liability to the 
provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that all criteria (d) of 38 U.S.C.A. § 1725 are met in 
this case.  By definition, air ambulance service holds itself 
out to the public as being a means of emergency transport.  
38 C.F.R. § 17.1002 (a).  The record reflects that a right 
lower extremity stent was implanted, and that the Veteran was 
on a regimen of Plavix; thus, a prudent layperson would 
reasonably have assumed that, having stopped his Plavix 9 
days prior and complaining of severe right lower extremity 
pain, that the Veteran likely had a blood clot or similar 
medical condition in his right lower extremity such that 
emergency treatment was necessary.  38 C.F.R. § 17.1002 (b).  
The unauthorized medical expenses on appeal were to transport 
the Veteran to a VA facility; thus, there is no question as 
to whether VA facilities were available.  38 C.F.R. § 17.1002 
(c).  As noted in the "Medical Necessity Emergency 
Certification," the medical emergency continued through the 
time that the air ambulance completed its transport and the 
Veteran was received by Dr. L.S. at the Palo Alto VAMC.  
38 C.F.R. § 17.1002 (d).  

The record reflects that the Veteran had been enrolled in the 
VA health care system in January 2003, approximately 5 years 
and 2 months prior to the services in question, and had been 
treated at a VAMC as recently as June 2007, 9 months prior to 
the services rendered.  38 C.F.R. § 17.1002 (e).  The March 
2008 VAMC insurance claim form reflects both that the 
Veteran's health care insurance was through the VA medical 
system, and that he had no coverage under Medicare or a 
private health care plan; clearly, inherent in the nature of 
the appellant's claim for reimbursement, the Veteran is 
financially liable to them as reimbursement was initially 
denied by the VAMC.  38 C.F.R. § 17.1002 (f), (g).  There is 
no evidence that the Veteran's medical emergency was caused 
by an accident or a work-related injury.  38 C.F.R. § 17.1002 
(h).  Finally, as noted above, the Veteran is not eligible 
for reimbursement under 38 U.S.C.A. § 1728.  38 C.F.R. § 
17.1002 (i).  Therefore, all nine conjunctive criteria set 
forth in 38 U.S.C.A. § 1725 are met.

Because the claim for reimbursement concerns air transport, 
additional criteria must be met as set forth under 38 C.F.R. 
§ 17.1003 (2009).  See also 38 U.S.C.A. § 1725.  Initially, 
criterion (a) requires that the provisions of 38 U.S.C.A. 
§ 1725 be affirmatively satisfied; as discussed above, all 
nine conjunctive criteria of 38 U.S.C.A. § 1725 have been 
met.  38 C.F.R. § 17.1003 (a).  Additionally, 38 C.F.R. 
§ 17.1003 additionally requires that (b) the Veteran be 
financially liable to the provider of the emergency 
transportation; (c) the Veteran has, inter alia, no other 
insurance coverage with which to meet the financial liability 
to the services provider; and (d) that if the condition for 
which the emergency transport was furnished was caused by an 
accident or work-related injury, the appellant has exhausted 
all other claims and remedies available to them for 
reimbursement.  38 C.F.R. § 17.1003 (b), (c), (d).  These 
criteria are all also met in this case.  As noted above in 
the discussion of 38 U.S.C.A. § 1725, the Veteran is both 
financially liable for this coverage, as the VAMC has refused 
to reimburse the private provider, and the March 2008 VAMC 
insurance claim form reflects both that the Veteran's only 
health care insurance was through the VA medical system.  
38 C.F.R. § 17.1003 (b), (c).  Moreover, there is no evidence 
that the Veteran's medical emergency was caused by an 
accident or a work-related injury.  38 C.F.R. § 17.1003 (d).  
As all of the criteria for reimbursement under 38 C.F.R. 
§ 17.1003 are met, reimbursement of unauthorized medical 
expenses, specifically air ambulance transport of the Veteran 
by the appellant to the Palo Alto VAMC on March 13, 2008, is 
warranted.

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the 
appellant's claim poses no risk of prejudice to the Veteran, 
because action favorable is being taken in allowing 
reimbursement for the unauthorized medical services which are 
the subject of this appeal.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).


ORDER

Reimbursement of unauthorized medical expenses incurred en 
route to Palo Alto VAMC on March 13, 2008, is granted, 
subject to the applicable regulations concerning the payment 
of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


